Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	Claim 2, line 10:  antecedent basis 'the regular firmware".
 	Claim 3, line 1, "processing biosensor data outputs" lacks antecedent basis. The recited claim limitation is not previously recited. 

 	Claim 4 recites "wherein the determined data attributes include an average baseline voltage, a rate of change of voltage during at least one of a stimulus and stimuli of the biosensor screening test, minimum voltage during the biosensor screening test, maximal change in voltage during the biosensor screening test; rate of change of voltage during at least one of a post- stimulus and post-stimuli of the biosensor screening test; and average recovery voltage" which is incomplete. Should the ";" in the highlighted limitations be changed to ","? 

Claim 5 recites "wherein determining a screening test score comprising applying a prediction model to the processed data attributes to determine the screening test score as a numberical or categorical value" in which "the processed data attributes" lacks antecedent basis because "the the processed data attributes" isn't previously recited in claim 1. 

Clam 6 recites at line 2 "data attributes", and at line 5 "scaling the data attributes" lack antecedent basis which renders the claim indefinite because examiner cannot ascertain which "data attributes" this limitation refers to. Does it refer to the "the processed data attributes" recited at line 2, claim 5 or does it refer to the "(determined) data attributes" recited at line 3, claim 3 or does it refer to the "(scaled) the determined data attributes" recited in claim 3 last line. 
Claim 6 last line recites "scaled data attributes" which should be corrected to reflect appropriate antecedent basis. 
Claims 7-10 depend from claims 5 and 6 and therefore are also rejected for the same reasons. 

Claim 12 is similar to claim 2; 14-19 are similar to claims 4-10 and therefore are rejected for the same reasons above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, 11, 15, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan et al. (hereinafter "Chan")(USPAP. 2015/0020507
	Regarding claims 1, and similar claims 11 and 20, Chan discloses a method for testing a biosensor, the method comprising: 
connecting to a biosensor to a biosensor screening test apparatus (sensor 102); 
conducting a biosensor screening test using the biosensor screening apparatus on the biosensor connected to the biosensor screening test apparatus (Pars. 14, 16, 19);
 collecting data outputs from the biosensor after completing the biosensor screening test (Pars. 16-19); 
processing the collected data outputs (Pars. 17-19); 
and determining a screening test score (Pars. 29 and 30).

	Regarding claims 5 and 15, Chan discloses wherein determining a screening test score comprising applying a prediction model to the processed data attributes to determine the screening test score as a numerical or categorical value (Pars. 18, 19, 31, 48).
	Regarding claim 8, Chan discloses wherein in the screening testing score is a predetermined set of numerical/categorical values (Pars. 31, 48).

Allowable Subject Matter
s 2-4, 6, 7, 9-14, 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        March 13, 2021